Title: 1779. Decr. 30. Thursday.
From: Adams, John
To: 


       At Lugo, where We arrived Yesterday. We passed Yesterday the River Minho which originates in the Mountains of Asturies, and flows thro Portugal. We went to see the Cathedral Church at Lugo, which is very rich. A Youth came to me in the street and said he was a Bostonian, a Son of Mr. Thomas Hickling. Went a Privateering in an English Vessell and was taken by the Spaniards.—Unfortunately taken he said.—Unfortunately inlisted I said.—He wanted to make his fortune he said.—Out of your Country, and by fighting against your Country said I.
       Two Irish Gentlemen came to pay their Respects to me, Michael Meagher Oreilly and Lewis Obrien. Obrien afterwards sent me a Meat Pie and a minced Pie and two Bottles of Frontenac Wine, which gave Us a fine Supper.
       Arrived at Galliego, in very good Season having made Six Leagues and an half from Lugo ....Mountainous, but not dangerous as heretofore. About a league back, We passed over a large Bridge over a River called Cara Sedo, which emptyes itself into the Minho, not far from Lugo.
       I see nothing but Signs of Poverty and Misery, among the People. A fertile Country, not half cultivated, People ragged and dirty, and the Houses universally nothing but Mire, Smoke, Fleas and Lice. Nothing appears rich but the Churches, nobody fat, but the Clergy. The Roads, the worst without Exception that ever were passed, in a Country where it would be easy to make them very good. No Simptoms of Commerce, or even of internal Trafic, no Appearance of Manufactures or Industry.
       We are obliged, in this Journey to carry our own Beds, Blanketts, Sheets, Pillows &c., our own Provisions of Chocolat, Tea, Sugar, Meat, Wine, Spirits, and every Thing that We want. We get nothing at the Taverns, but Fire, Water, and Salt. We carry our own Butter, Cheese, and indeed Salt and Pepper too.
      